Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a phone interview with Thomas Cleary (75408) on 09/29/2021.

The application has been amended as follows:










scanning, using a sensor associated with a device, at least a portion of a frequency band associated with Citizens Broadband Radio Service to generate sensor data indicating at least energy present in the portion of the frequency band, the sensor being configured to operate in the frequency band;
determining, based at least in part on analyzing the sensor data, a presence of another device utilizing the frequency band, the other device being a priority user having priority access over the device, the priority user being one of an incumbent access user or a priority access user having a priority access license;  
adjusting, based at least in part on determining the presence of the other device, a device radio frequency (RF) transmission power for transmitting one or more communications within the frequency band;
determining, based at least in part on the sensor data, a power level associated with a battery of the device; 
determining that the power level is below a threshold value; 
sending, based at least in part on the power level being below the threshold value, an instruction to a base station to determine the RF transmission power for the device; 

determining, after a lapse of a predetermined period of time, that an instruction indicating a channel within the frequency band for transmitting the one or more communications has not been received from the base station;
increasing the device RF transmission power to a new device RF transmission power for transmitting the one or more communications within the frequency band; and


 
sending an indication of the new device RF transmission power to the base station.

21. (Currently amended) The device as claim 1 recites, wherein the instructions, when executed by the one or more processors, cause the one or more processors further to determine a temporal frequency for scanning at least the portion of the frequency band is based at least in part on at least a day or a geolocation associated with the device.  
















Allowable Subject Matter
Claims 1-6, 8-15, 17, 19-21, and 23 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, 10, and 17, the combination of limitations involving, determining a power level associated with a battery of a device, operating in a frequency band associated with Citizens Broadband Radio Service, below a threshold value, sending an instruction to a base station to determine RF transmission power for the device and after a threshold amount of time passes without a response from the base station, increase the device RF transmission power and send an indication of the increased device RF transmission power to the base station, among other claim limitation, are non-obvious over the prior art. 
The closest prior art of record Gauvreau et al. (US 20140080535 A1) teaches a Secondary Access Users (SAUs) or General Authorized Access Users (GAAUs) following some coexistence rules that may protect higher priority access user, rules include increasing transmit power; Prior art Freda et al. (US 20150181546 A1) teaches retransmissions of Special Uplink Reference Signal (SURS) on same frequency (with increment in power between transmissions) and waiting for a specific timeout, but Gauvreau-Freda do not teach determining a power level associated with a battery of a device below a threshold value to send an instruction to a base station, and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


CORRESPONDENCE INFORMATION                                                                                                                                                                                                                                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SHARMIN CHOWDHURY/Examiner, Art Unit 2416